DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 3, 2021 was received. Claims 1, 6 and 11 were amended and claims 19-21 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 29, 2021.

Claim Objections
The objection to claim 11 is withdrawn because that claim was amended to fix the grammatical error.

Claim Interpretation
Claim 1 has been amended to recite that “the sub-mask includes an evaporation zone and a shield portion configured to form a slotting zone of a profiled screen”. Based on paragraph 40 of the published application, this limitation is understood to be referring to the purpose of the sub-mask as a whole, i.e. the structure intended to be formed by the claimed sub-mask in general. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Han (US 2015/0101536) on claims 1, 4, 6-7, 9 and 11-18 are withdrawn because Applicant amended claim 1 to require that the shield portion has an arcuate shape. 

Claim Rejections - 35 USC § 103
Claims 1, 4, 6-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jung et al. (US 2015/0040826). 
Regarding claim 1: Han discloses a mask assembly (500) including a number of masks (200) that have pattern parts (220) that are sub-masks which include patterns (210) that are evaporation zones and solid portions which are shield portions (see figure 1), in which the solid portion of the masks (200) have grooves (211) on the upper surface and a supporter surface (300) on the back side also having grooves (211) (pars. 44-46, 110, figures 1, 8, 9). 
Han teaches that the masks (200) are designed to form various patterns and layers of OLED screens, but fails to explicitly disclose that the masks are designed to form “a slotting zone of a profiled screen”. However, the limitation “configured to form a slotting zone of a profiled screen” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. Han’s mask is designed to form structures on screens, and therefore is capable of forming a slotting zone of a profiled screen. 
Han fails to explicitly disclose that the shield portion is an arcuate shield portion. However, Jung et al. discloses a similar mask used to fabricate OLED screens in which the solid portion of the mask (100) plate (110) has an arcuate shape, thus making it an arcuate shield portion (par. 92, figure 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an arcuate shield as taught by Jung et al. in the device of Han because Jung et al. teaches that using arcuate surfaces at the openings avoids limiting the incident angle of deposition which can affect uniformity of the deposition layer formed (par. 47). 
Regarding claim 4: Han discloses a number of grooves, at least two for each coupling point (P) (see figures 8-9). 
Regarding claim 6: Han discloses a supporter surface (300) which faces an evaporation source (410) and a mask surface which faces a substrate (S) formed from glass (par. 4) such that it is a glass surface, where both the upper surface and lower supporter surface (300) have grooves (211) (figures 9, 15). 
Regarding claim 7: Han shows that the grooves (211) in the upper and lower surfaces indeed overlap (figure 9). 
Regarding claim 9: Han shows that the depth of each groove (211) is equal (see figures 9-11). 
Regarding claim 10: Han fails to explicitly disclose the depth of the grooves in relation to the thickness of the mask (200). However, Han discloses that the grooves (211) are meant to accommodate fixing pins (50) that have been pressed to be spread into the groove patterns such that they do not protrude higher than the grooves (pars. 105-110, figure 9), and thus both the size and elasticity of the fixing pin, as well as the depth of the grooves (211) in relation to the thickness of the mask are result effective variables which must be optimized to allow for the compressed pins (50) to fit perfectly into the grooves (211). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the depth of the grooves and thickness of the mask body such that the depth is equal to or greater than half the thickness of the mask body because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
Regarding claim 11: Han shows that the grooves (211) have a polygonal cross section (see figures 9-11).
Regarding claim 12: Han shows that the masks (200) can have a first centerline and a second perpendicular centerline, each mask (200) having a number of sets of pattern parts (220) such that every two pattern parts (220) are spaced apart and are symmetrical about both axes (see annotated figure 4 below). 
Regarding claim 13: Han shows that the pattern parts (220) are located on the same side of one of the centerlines and have their shield portions facing away from the centerline (see annotated figure 4.1 below).
Regarding claim 14: Han shows that the masks (200) can be considered to have a plurality of subsets of pattern parts (220) on the same side of a centerline, each subset including two adjacent pattern parts (220) where their shield portions are disposed opposite to each other (see annotated figure 4.1 below).
[AltContent: textbox (Annotated Figure 4.1)][AltContent: textbox (Opposing shield portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shield portion facing upwards, away from centerlines)][AltContent: textbox (Evaporation zone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pattern part)][AltContent: arrow][AltContent: oval][AltContent: textbox (Mask)][AltContent: textbox (Centerline 2)][AltContent: textbox (Centerline 1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    533
    270
    media_image1.png
    Greyscale


Regarding claims 15-16: Han shows that the masks (200) can have multiple rows of pattern parts (220) where pattern parts (220) located on the same side of a centerline have their shield portions facing away or toward the centerline, and where the masks (200) can be considered to have a plurality of subsets of pattern parts (220) on the same side of a centerline, each subset including two adjacent pattern parts (220) where their shield portions are disposed opposite to each other (see annotated figure 4.1 above as well as figure 1). 
Regarding claim 17: Han shows that the pattern parts (220) are symmetric about the two centerlines of the masks (200) (see figure 4).
Regarding claim 18: Han discloses that the assembly (500) further includes a mask frame (100) to which the masks (200) are fixed (par. 44, figures 1 and 3-8). 
Regarding claims 19-20: Han shows that the mask assembly (500) has a plurality of rows of mask patterns (210) which can be considered sub-masks on either side of a perpendicular centerline, as indicated in the annotated figure 4.2 below. Each sub-mask on either side of the centerline can be considered to be either facing towards or away from the centerline. 
[AltContent: textbox (Annotated Figure 4.2)]
[AltContent: textbox (Centerline)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shield portions facing away from centerline)][AltContent: textbox (Shield portions facing towards centerline)][AltContent: connector]
    PNG
    media_image1.png
    533
    270
    media_image1.png
    Greyscale

Regarding claim 21: Han shows that the grooves (211) have a cross section shaped like a strip with a long side extending in the direction of the long side of the mask assembly (500) (see figures 8 and 9). 

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that Han fails to disclose that the shield portion is configured to form a slotting zone of a profiled screen, or that the shield portion is an arcuate shield portion.
In response:
Regarding the “slotting zone of a profiled screen” limitation, Applicant appears to have read their specification incorrectly, or else the disclosure of the specification is extremely indefinite. Paragraph 40 of the published specification reads “Each sub-mask 101 includes an evaporation zone 11 and a shield portion 12 for forming a slotting zone of a profiled screen”, and this recitation in no way suggests that the shield portion alone is what forms the “slotting zone of a profiled screen” but rather the sub-mask as a whole, which includes the evaporation zone too. Thus it appears to be specifically reciting that the sub-mask is intended to form “a slotting zone of a profiled screen”, referring to the OLED display substrate as the “profiled screen”. Since this recitation only makes sense when referring to the intended use of the mask (i.e. forming a specific structure on an OLED display substrate), the same recitation in the claim is clearly also an intended use limitation, and adds no patentable weight to an apparatus claim. Furthermore, there is no additional recitation of “a slotting zone of a profiled screen” in the specification and it does not appear to be an art recognized term, and therefore one of ordinary skill in the art would not have any indication of how to “configure” the shield portion or even the sub-mask as a whole to form a “slotting zone of a profiled screen”. Therefore interpreting the phrase as a 
Regarding the arcuate shield portion, Applicant’s arguments do not reference the newly cited Jung et al. reference and therefore are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/3/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717